Citation Nr: 1454490	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for migraine headaches.

2.  Entitlement to an evaluation in excess of 10 percent for anterior wedging of the thoracic spine, for the period prior to July 22, 2014, and in excess of 20 percent since July 22, 20141,.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified at a video conference hearing held before the undersigned in April 2014.  The transcript has been associated with the claims file.

The case was previously before the Board in June 2014 when it was remanded for additional development.

In a November 2014 rating decision, the RO increased the rating for the thoracic spine disability to 20 percent, effective July 22, 2014.  A decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter continues before the Board.


FINDINGS OF FACT

1.  The Veteran's migraine headaches are not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  Prior to July 22, 2014, there was evidence of abnormal spinal contour.

3.  Beginning July 22, 2014, the Veteran's back disability did not manifest 30 degrees or less of forward flexion.

4.  At no point during the period on appeal did the Veteran's back disability manifest any ankylosis or intervertebral disc syndrome. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for migraine headaches have not been met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for a 20 percent rating, but no higher, for anterior wedging of the thoracic spine for the period prior to July 22, 2014 is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

3.  The criteria for a rating in excess of 20 percent for anterior wedging of the thoracic spine have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Appropriate notice was provided in March 2008.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran was afforded a hearing before the undersigned in April 2014.  The Veteran has been afforded VA medical examinations in April 2008, September 2008, and July 2014 which, taken together, are adequate for rating purposes.  Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

The Veteran filed his claim for increased ratings in November 2007.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

A.  Headaches

The Veteran seeks entitlement to an evaluation in excess of 30 percent disabling for migraine headaches.  The Veteran's migraine headache disability is currently evaluated pursuant to 38 C.F.R. §§ 4.124a, Diagnostic Code 8100.

Migraine headaches are assigned disability ratings based on the frequency of prostrating attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In December 2007 the Veteran reported migraine headaches since the 1990s once a week from one hour to 24 hours.  The headaches were usually in the frontal lobe and he had an aura prior to the headache.  There was occasional nausea and vomiting.  He had tried drugs in the past that failed.  Stress was the major trigger of the headaches.  The frequency of migraines was the same over the years.  

The Veteran was afforded a VA medical examination in April 2008.  The headaches consisted of onset of pain on the left side more than the right side in the frontal region.  It was usually dull pain to start with but then gradually became severe and became throbbing.  If it is really bad he will become sensitive to light and sound.  He would feel nausea and he has vomited a few times when headaches are severe.  The headaches last anywhere from one hour to eight hours and they occur two to three times a week.  No food seems to increase the pain.  Stress and long working hours would trigger the pains.  It can occur anytime in the daytime morning or evening.  He would usually take Motrin immediately and try to reduce the headaches.  If possible he will go to sleep.  Occasionally he has taken caffeine to improve.  He did not have any Imitrex at the time of the examination.  About once or twice a month he has to go home early and lie down and sleep to relieve the headaches.  Otherwise, most of the time he continues to function.  The Veteran was diagnosed with migraine headaches.

In May 2009 the Veteran reported that his migraines caused him to lose time at work during normal work days.  He indicated that he made up the time by going in early or staying late on his good days.  

In January 2013 the Veteran was treated at the emergency room for headaches.  He presented complaining of sudden onset of right sided throbbing headache that he recognized as like his migraine attacks but more severe.  It was associated with light sensitivity and nausea, no visual changes, vomiting, dizziness or syncope.  It was noted that the few other times he had to come to the emergency room for similar symptoms he received Nalbuphine, Compazine.  He has Imitrex at home.  There was no focal weakness, chest pain, shortness of breath, fever/chills, or fall or head trauma.

The Veteran was treated in the emergency room twice in July 2013 for headaches.

The Veteran was noted to have a history of right sided headache on and off for three days.  The pain radiated to the right eye and jaw.  He also complained of nausea and vomiting and photophobia.  He was taking medication with no relief.  The Veteran denied specific triggers.  The headache was relieved with toradol.  

Pursuant to the Board remand, the Veteran was afforded a VA medical examination in July 2014.  The Veteran was noted to be diagnosed with migraine headaches.  The Veteran's treatment plan included taking Imitrex and propranolol.  The Veteran experienced headache pain.  The Veteran experienced nausea, sensitivity to light, sensitivity to sound, and changes in vision associated with headaches.  The duration was typically less than one day but rarely a headache could last two days.  The examiner noted that the Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain, with less frequent attacks over the last several months.  The examiner specifically noted that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  A computed tomography of the head, at the examination, was normal.  The Veteran's headache condition impacted his ability to work as headaches made working difficult, forcing him to leave work in the past on occasions.  He was not working at the time of the examination.  Imitrex usually curbs attacks so that work can continue.

Entitlement to an evaluation in excess of 30 percent disabling is not warranted.  Although the Veteran has reported that he has had to leave work early due to headaches, experienced nausea, sensitivity to light, sensitivity to sound, and changes in vision associated with headaches, at no point during the period on appeal has the Veteran's migraine headache disability manifested symptoms that were very prostrating and prolonged that were productive of severe economic inadaptability.  The Veteran was not working at the time of the July 2014 examination; however, the record reveals that he had been laid off.  The examiner noted that the Veteran's condition impacted his ability to work but that the medication that he had been prescribed usually curbs the attacks so that he could work.  As the preponderance of the evidence is against the Veteran's claim, entitlement to an evaluation in excess of 30 percent disabling for migraine headaches is denied.  

B.  Spine

The Veteran seeks entitlement to an evaluation in excess of 10 percent prior to July 22, 2014, and in excess of 20 percent from that date, for anterior wedging of the thoracic spine.  The Veteran's anterior wedging of the thoracic spine disability is currently evaluated as pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5235-5237.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that the Veteran's disability is being evaluated by analogy to vertebral fracture or dislocation Diagnostic Code 5235) and lumbosacral or cervical strain (Diagnostic Code 5237).
 
In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a. 

Ratings in excess of 20 percent are provided for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent); for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and for unfavorable ankylosis of entire spine (100 percent).  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

38 C.F.R. § 4.71a, Note (1) provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

A December 2007 treatment record when the Veteran sought to reestablish treatment at that clinic included a neurological examination which revealed deep tendon reflexes of 2+ in the upper and lower extremities.  Strength was 5/5 in the upper and lower extremities.  The Veteran was tender to palpation over the T6 spinous process and paraspinal area.  

The Veteran was afforded an examination for VA in August 2008, the report of which was provided to VA in September 2008.  The Veteran complained of upper back pain, described as sharp and throbbing with stiffness.  His pain was constant in nature.  On a scale of 1 to 10 where 10 is severe he rated the pain in each area at 8 when he is at rest.  After repetitive use he feels increased pain (10) as well as fatigue, weakness and lack of endurance in each area.  He reported that the pain in his back radiates into his lower extremities bilaterally.  Sitting, standing, bending, stooping, pushing, pulling, lifting, overhead work kneeling, crawling, squatting, and walking can cause the Veteran to have a flare-up of pain.  This flare-up is severe in degree and can last for two days.  He related that the flare ups happen on a daily basis.  He reported that lying down and resting helps to reduce the pain.  The Veteran did not use an assistive devices to help him ambulate.  He did not know how far or how long he was able to walk before having an increase in pain.  He reported that he has had two incapacitating episodes during the last 12 month period.  He has not been diagnosed with arthritis.  The examiner noted that the Veteran has an anterior wedging of his thoracic spine which limits his range of motion.  He had pain all the time and everyday.  He sometimes even experienced sciatic on the right side.  

The Veteran was noted to have been hired as an engineering technician in May 2008.  He worked five days per week, for eight hours per day.  He reported that he had not lost any time off work due to his condition in the prior 12 months.  The job required the Veteran to be continuously sitting.  He occasionally had to stand, walk, bend, stoop, squat, climb, twist with torso rotation, walk over uneven terrain, reach at, above, or below shoulder level, push, pull, forceful and light grip and grasp, hand an finger manipulation, and lift 0 to 75 pounds.  The condition was noted to affect his usual occupation because prolonged sitting caused severe back pain.  

On physical examination, of the thoracic region, kyphosis, which was very mild, was noted.  Obtaining range of motion in the thoracic spine was hard secondary to the sacralization provided by the ribs.  On extension testing, it was actually relieving and helped decrease the Veteran's pain.  With three repetitions of active passive and repetitive range of motion, lumbar forward flexion was to 70 degrees with increased pain on repetitive movements.  Extension was to 25 degrees without any pain.  Right lateral flexion was to 30 degrees without any pain.  Left lateral flexion was to 30 degrees without pain.  Right lateral rotation was to 30 degrees without pain and left lateral rotation was to 30 degrees without pain.

Gait and station were normal. Heel and toe was preserved.  Straight leg raise test was negative.  Hamstrings were tight.  There was no lumbar radiculopathy present.  Motor strength was 5/5.  There was decreased sensitivity in the L5 distribution possibly related to heat rash which was on the left side.  Reflexes were 2+ at the patellar and 1+ at the Achilles tendon bilaterally.

The Veteran was diagnosed with anterior wedging, thoracic spine.

In summary the examiner noted that after three repetitions of movement there was a 20 degree loss of lumbar forward flexion due to pain without any notation of fatigue weakness lack of endurance and loss of coordination.  After three repetitions of movement there was a 5 degree loss of extension without any notation of pain, fatigue weakness lack of endurance and loss of coordination.  After three repetitions of movement, there was no loss of right lateral flexion without any notation of pain fatigue weakness lack of endurance and loss of coordination.  After three repetitions of movement there was no loss of left lateral flexion without any notation of pain fatigue weakness lack of endurance and loss of coordination.  After three repetitions of movement there was no loss of right lateral rotation without any notation of pain fatigue weakness lack of endurance and loss of coordination.  After three repetitions of movement there was no loss of left lateral rotation without any notation of pain, fatigue weakness lack of endurance and loss of coordination. 

In December 2008 the Veteran complained of back pain for four weeks.

In February 2010 the Veteran reported that he was placed on naproxen due to his constant pain and discomfort associated with his anterior wedging of the thoracic spine.  The medication was selected due to its ability to reduce pain and inflammation without affecting his ability to perform his daily job duties.  

In October 2010 the Veteran was noted to have a history of T5 wedging and acute lumbar pain after lifting a heavy box two days prior.  He had pain at 6 after the episode could not move/paralyzed per history now getting better.  Examination revealed back pain with no gross deformity.  There was spasm at the paravertebral muscles of the lumbar spine with reproducible tenderness.  Single leg raise test was negative bilaterally.  There was no hip pain bilaterally.  Neurological examination revealed motor function of 5/5 bilateral and equal in the lower extremities.  Deep tendon reflexes were 2/4 bilateral and equal in the lower extremities.

The Veteran was afforded a VA medical examination in July 2014.  The Veteran was noted to be diagnosed with degenerative arthritis of the spine, contusion of the back, and thoracic spondylosis without myelopathy.  The Veteran had significant kyphosis that was developmental and not acquired.  The Veteran was noted to develop daily-constant pain in the upper (T6) level.  There was low back pain.  Intermittent pain is not common and not caused by injury.  There were rare bouts of pain down the right leg.  Prolonged sitting, standing, bending can cause pain requiring medication.

Range of motion testing revealed forward flexion of 60 degrees with objective evidence of pain beginning at 60 degrees, extension of 20 degrees with objective evidence of pain beginning at 20 degrees, right lateral flexion of 30 degrees or greater with no objective evidence of pain, left lateral flexion of 30 degrees or greater with no objective evidence of pain, right lateral rotation of 30 degrees or greater with no objective evidence of pain, and left lateral rotation of 30 degrees or greater with no objective evidence of pain.

Repetitive use testing revealed forward flexion of 60 degrees, extension of 20 degrees with objective evidence of pain beginning at 20 degrees, right lateral flexion of 30 degrees or greater, left lateral flexion of 30 degrees or greater, right lateral rotation of 30 degrees or greater, and left lateral rotation of 30 degrees or greater.  The Veteran had less movement than normal and pain on movement.

He had localized tenderness or pain to palpation for joints and/or soft tissue at T6-T8.  He had muscle spasms that resulted in abnormal gait or abnormal spinal contour.  There was no guarding resulting in abnormal gait or abnormal spinal contour.

Muscle strength testing revealed 5/5 muscle strength bilaterally for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The Veteran did not have muscle atrophy.  Reflexes were 2+ bilaterally in the knees and 1+ bilaterally in the ankles.  Sensation was normal in the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes bilaterally.  Straight leg raising test was negative bilaterally.

The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurological abnormalities related to the thoracolumbar spine.   The Veteran did not have intervertebral disc syndrome.

He did not use an assistive device as a normal mode of locomotion.  

X-ray examination was noted to reveal anterior wedging of the T7 and T8, disc space narrowing vertebral bodies diffusely, otherwise the vertebrae articulate normally and reveal no significant corticomedullary, structural or attenuation abnormalities for the Veteran's age.  The paraspinous soft tissues were unremarkable.

The examiner reported that the Veteran's thoracolumbar spine condition did not impact on his ability to work.

Based on a review of the evidence, the Board finds that a 20 percent rating, but no higher is warranted for the entire appeal period.  At the August 2008 examination for VA, the examiner noted the presence of kyphosis (abnormal spinal contour) in the thoracic region.  Although the examiner did not explicitly identify muscle spasm as present, the Veteran did have abnormal spinal contour.  While the range of motion findings do not support assignment of a 20 percent rating at the time, the presence of abnormal spinal contour meets that criteria.  Beginning July 22, 2014, the Veteran's back disability did not manifest 30 degrees or less of forward flexion.  At no point during the period on appeal did the Veteran's back disability manifest any ankylosis.  Therefore, a higher evaluation during either period is not warranted pursuant to Diagnostic Code 5235-5237.  The Board has considered whether a higher evaluation is warranted under the criteria for intervertebral disc syndrome.  However, upon examination in July 2014, the Veteran was noted to not have intervertebral disc syndrome.  As such, entitlement to an evaluation in excess of 20 percent disabling, for any time during the appeal period, is denied.

The Board has considered whether the Veteran's back disability manifests neurological symptoms that warrant separate evaluation.  Although the record reveals a decrease in the Veteran's deep tendon reflexes, a single report of right sciatic, and reports of radiating pain, after examination in July 2014, the examiner found that the Veteran did not have radicular pain or any other neurological symptoms related to the thoracolumbar spine.  As such, the Board finds that evidence is against the assignment of separate compensable evaluations for neurological disabilities.  

C.  Extraschedular Consideration

The discussion above reflects that the symptoms of the Veteran's back disability, including both orthopedic and any neurologic manifestations, are contemplated by the applicable rating criteria.  The effects of the Veteran's headache disability, specifically the frequency of prostrating attacks and ensuing economic impact, are also contemplated by the applicable rating criteria. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

D.  Total Disability Rating Based on Individual Unemployability (TDIU)

A claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  Although the record reveals that the Veteran is not employed, he has not reported that he is unemployable due to his disabilities.  The Veteran's headaches have been noted to impact on his ability to work; however, the examiner noted that the Veteran's medication would make working possible.  In addition, the Veteran reported that when he was working he was able to adjust his schedule to make up time when he had migraine headaches.  The Veteran's anterior wedging of the thoracic spine was reported by a VA medical examiner to not impact the Veteran's ability to work.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

ORDER

Entitlement to an evaluation in excess of 30 percent disabling for migraine headaches is denied.

Entitlement to a 20 percent rating for anterior wedging of the thoracic spine for the period prior to July 22, 2014 is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a rating in excess of 20 percent disabling, for the period beginning July 22, 2014, for anterior wedging of the thoracic spine, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


